UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 7, 2010 CELLDONATE INC. (Exact name of registrant as specified in its charter) Nevada 333-159300 None (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1111 Alberni Street, Suite 3606 Vancouver, British Columbia, Canada V6E 4V2 (Address of principal executive offices) (604) 899-2772 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Events On October 7, 2010, Celldonate Inc. (the “Company”) approved a stock dividend of nine (9) authorized but unissued shares of the Company’s common stock on each one (1) issued and outstanding share of the Company’s common stock held by shareholders of record as of October 29, 2010. The anticipated payment date for the stock dividend is November 1, 2010, or such other date as may be determined by the Financial Industry Regulatory Authority. Upon the payment of the stock dividend, the Company will have 22,910,000 issued and outstanding shares of common stock, which represents an increase of 20,619,000 shares over its current total of 2,291,000 issued and outstanding shares of common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 18, 2010 Celldonate Inc. By: /s/ David Strebinger David Strebinger President, Chief Executive Officer, Secretary, Director
